Name: Commission Regulation (EEC) No 1101/92 of 30 April 1992 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/40 Official Journal of the European Communities 1 . 5. 92 COMMISSION REGULATION (EEC) No 1101/92 of 30 April 1992 fixing the aid for soya beans the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 1724/91 (2), and in particular Article 2(7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 404/92 (3), as last amended by Regulation (EEC) No 1027/92 (4); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 404/92 to HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid provided for in Article 2 of Regu ­ lation (EEC) No 1491 /85 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 30 April 1992 fixing the aid for soya beans (ECU/100 kg) Current period 5 First period 6 period Seed harvested 27,578 27,578 I ( «) OJ No L 151 , 10 . 6. 1985, p. 15. O OJ No L 162, 26. 6. 1991 , p. 35. (3) OJ No L 44, 20. 2. 1992, p. 27. (4) OJ No L 108, 25. 4. 1992, p. 34.